903 F. Supp. 532 (1995)
The STATE OF NEW YORK, by Attorney General Dennis C. VACCO, et al., Plaintiff,
v.
REEBOK INTERNATIONAL LTD., et al., Defendants.
No. 95 Civ. 3143 (JGK).
United States District Court, S.D. New York.
October 20, 1995.
Pamela Jones Harbour, Joseph Opper, Linda J. Gargiulo, Assistant Attorneys General, New York City, for State of New York and local counsel for plaintiff states.
David A. Martland, Hutchins, Wheeler & Dittmar, Boston, MA, for Reebok International Ltd. et al.

OPINION AND ORDER
KOELTL, District Judge.
Fifty States, the District of Columbia, the Commonwealth of Puerto Rico, and The Virgin Islands (the "States") have brought this action on their own behalf and as parens patriae on behalf of their residents to obtain *533 monetary and equitable relief under federal and state antitrust laws. The defendants in this action are Reebok International LTD. ("Reebok"), a Massachusetts corporation, and its wholly-owned subsidiary, The Rockport Company ("Rockport"). These companies manufacture and distribute Reebok and Rockport brand footwear to dealers located throughout the United States, Puerto Rico, and the Virgin Islands.
The States have entered into a settlement with the defendants pursuant to a Settlement Agreement which is subject to court approval under 15 U.S.C. § 15c(c). The Court preliminarily approved the Settlement on June 5, 1995.
Following preliminary approval, notice of the Settlement was given to affected consumers by nationwide publication during the period from July 9-14, 1995. Consumers were advised of the existence and terms of the proposed Settlement and were given the opportunity to request further detailed information relating to the terms and disposition of the Settlement. Affected consumers were apprised of their right to either exclude their claims ("opt out" provision) or to object to the terms of the Settlement by September 8, 1995.[1] Presently before the Court is the joint motion of all parties for final approval of the Settlement.
The States' Complaint alleges that the Reebok and Rockport companies participated in a conspiracy to fix, raise, maintain, or stabilize the retail prices at which certain Reebok and Rockport brand products were sold to the public.
The Complaint alleges that beginning in 1990, the defendants solicited agreements with dealers to set the minimum sale price for certain Reebok and Rockport products. In alleged furtherance of that conspiracy, defendant Reebok implemented its "Centennial Pricing Policy" in January 1993, which set forth minimum retail prices on certain of its Reebok brand footwear, including the highly promoted "Prestige" products. In July 1993, defendant Rockport instituted a similar pricing policy, entitled the "Marathon Program," which set forth minimum retail prices for certain Rockport brand footwear models. The Complaint further alleges that to effectuate these pricing policies, the defendants met with certain of their large retail accounts to discuss the terms and conditions of the policies and solicited and obtained agreements from these dealers not to advertise or sell below the minimum retail prices set forth in those policies. The Complaint alleges that Reebok and Rockport sales representatives monitored the retail prices at which Reebok and Rockport dealers advertised and sold certain products. When Reebok and Rockport representatives discovered that certain dealers were selling certain products at prices lower than the minimum retail prices set by the policies, these sales representatives solicited and obtained agreements from dealers to raise the selling prices to conform to the minimum prices Reebok and Rockport established.
The States assert that as a result of the resale price maintenance conspiracy, the purchase prices of certain Reebok and Rockport footwear products were fixed, raised, maintained, or stabilized at artificial, noncompetitive levels and that price competition among authorized dealers for the sale of Reebok and Rockport products to the public was thereby *534 restrained. The States maintain that as a result of this conspiracy, purchasers of certain Reebok and Rockport products paid more for these products than they would have paid in a competitive market.
The plaintiffs have submitted the affidavit of Dr. Gary J. Dorman, an expert economist, in support of the Settlement. Dr. Dorman estimates that approximately 1,343,978 pairs of Reebok shoes were most affected by the Centennial Policy during the Reebok class damage period, January 1, 1993 thorough December 31, 1993, resulting in an average overcharge of $3.89 per pair, for a total of $5.2 million. (Dorman Aff. ¶¶ 15-17.) The Marathon policy during the Rockport class damage period of July 1, 1993 through December 31, 1993 most affected approximately 321,800 pairs of Rockport shoes at an average overcharge of $3.77 per pair for damages of $1,213,186. (Id. at ¶ 19.) The total damages asserted in the evidence by the plaintiffs is $6.44 million. (Id. at ¶ 21.)
The defendants vigorously contest liability and assert that if this case went to trial, the plaintiffs would be unable to establish violations of the antitrust laws. Moreover, the defendants contend that the plaintiffs would be unable to establish that the policies in question had an actual market impact. The defendants point to factors such as the fact that when the disputed Reebok policies went into effect the average price for Reebok products covered by the disputed policy fell while the prices of certain non-Reebok products rose. While the same data is not available for Rockport, the defendants' expert economist Dr. Jerry A. Hausman concluded in his affidavit that "any impact resulting from the Rockport pricing policy was also likely to be negligible." (Hausman Aff. at ¶ 8.)
The Settlement Agreement requires the defendants to pay the plaintiffs $9.5 million, of which $8 million will be used for distribution in lieu of direct consumer restitution and $1.5 million will be used to cover costs of administration and attorneys' fees, including the cost of the published notice to the class of the proposed settlement.
The Settlement Agreement requires Reebok to pay $8 million into a Settlement Account which will be used to fund a distribution in lieu of consumer restitution. The States participate in the Settlement Account on a pro rata basis based on the percentage of the United States population located in each State. Each State may elect to receive its pro rata share of this sum as a monetary payment or in Reebok products. Arizona and Puerto Rico have elected to receive their share of the Settlement distribution in Reebok products and, according to the Settlement Agreement, will receive products with a suggested retail price twice the amount they would have received in a monetary distribution. The remaining States will receive a monetary distribution for public and non-profit and/or charitable organizations with express conditions ensuring that the funds will be used for various athletic facilities, equipment, or services.
In connection with the approval of the Settlement, each of the States has submitted to the Court a detailed plan for distribution of its share of the Settlement fund. For example, the $560,857.00 that the State of New York will receive will be divided among 58 separate organizations including the Association for Children with Down Syndrome, the New York State Special Olympics, and numerous Boys and Girls Clubs and Police Athletic Leagues throughout the State. The organizations must in turn submit quarterly reports outlining how the funds have been spent in accordance with the limitations on use in the Settlement Agreement.
The State of California, for another example, proposes distributing approximately $360,000 to refurbish or renovate fields, basketball courts, tracks, and tennis courts operated by various public and non-profit, charitable entities, including municipal tennis courts; $100,000 to be used by the Governor's Council on Physical Fitness, a non-profit, voluntary agency organized under state law that is responsible for administering sports programs for high schools throughout California; and approximately $440,000 to be used by the California Interscholastic Federation ("CIF"), a non-profit voluntary agency organized under state law that administers sports programs throughout the state. In compliance with the terms of *535 the Settlement Agreement and subject to approval of the California Attorney General, CIF would distribute the funds to schools, city parks and recreation departments, and other community youth groups.
The Settlement also provides for substantial equitable relief. Reebok agrees to an injunction providing that for five years it will not violate specified provisions of the antitrust laws and it will notify its dealers that they are free to advertise and price Reebok products independently at whatever level they choose.
15 U.S.C. § 15c(c) requires court approval of the settlement of a parens patriae antitrust suit, but it does not specify the standards required for approval. Courts generally look to the standards used in approving class action settlements under Rule 23(e) of the Federal Rules of Civil Procedure. A settlement will be approved it if is fair, reasonable, and adequate. See State of New York ex rel. Koppell v. Keds Corp., No. 93-6708, 1994 WL 97201 (S.D.N.Y. Mar. 21, 1994) (standards for approving parens patriae antitrust settlements); States of New York and Maryland, et al. v. Nintendo of America, Inc., 775 F. Supp. 676, 680 (S.D.N.Y.1991) (same); In re Panasonic Consumer Electronics Antitrust Litig., No. 89-0368, 1989 WL 63240, at *2 (S.D.N.Y. June 5, 1989) (same); Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072, (2d Cir.1995) (standards for approving class action settlements); Weinberger v. Kendrick, 698 F.2d 61, 73 (2d Cir.1982), cert. denied sub nom. Lewy v. Weinberger, 464 U.S. 818, 104 S. Ct. 77, 78 L. Ed. 2d 89 (1983) (same).
In assessing the fairness of a settlement, courts consider whether the settlement was the result of good-faith bargaining at arms-length by experienced counsel, and whether there is any evidence of collusion. See Maywalt v. Parker & Parsley Petroleum Co., 864 F. Supp. 1422 at 1427, (S.D.N.Y.1994) aff'd, 67 F.3d 1072, (2d Cir.1995); Keds, 1994 WL 97201, at *2; In re Panasonic, 1989 WL 63240, at *2; Nintendo, 775 F.Supp. at 680-81; City of Detroit v. Grinnell Corp., 495 F.2d 448, 463-66 (2d Cir.1974).
Here, both the States and the defendants are represented by vigorous, competent, and experienced counsel. While the parties have settled this lawsuit at the outset, this settlement was the result of a thorough investigation. The States advised the Court in their papers and at oral argument that the Settlement Agreement dated April 25, 1995 was reached only after an intense two-year investigation that began in February 1993. This investigation included reviewing documents produced pursuant to subpoenas to the defendants and dealers throughout the country, as well as interviews and statements under oath. There is in fact no hint of collusion in this case. In addition, all counsel believe that the Settlement is fair and reasonable. The Court finds that the Settlement Agreement was reached as a result of good faith, arms-length bargaining, without collusion. Such findings support a presumption that the settlement is fair. See Weinberger, 698 F.2d at 74 (lack of evidence of collusion, experience of counsel, and extensive discovery preceding settlement "are important indicia of the propriety of settlement negotiations"); Maywalt, 864 F.Supp. at 1427 (finding settlement is fair given experience of counsel, substantial discovery, and no evidence of bad faith); Keds, 1994 WL 97201, at *2 (upholding settlement given good-faith bargaining between experienced counsel and "intense and extended" negotiations); Nintendo, 775 F.Supp. at 680-81 (deeming settlement fair because it was reached "only after spirited arms-length negotiations by the parties"); In re Panasonic, 1989 WL 63240, at *2 (settlement agreements can be presumed faith if they are the result of good faith arms-length negotiations and the Court sees no indications of collusion).
To determine whether a settlement is reasonable and adequate, a court must consider the following factors:
(1) the relative strength of the plaintiffs' case on the merits; (2) the existence of any difficulties of proof or strong defenses the plaintiffs are likely to encounter if the case goes to trial; (3) the anticipated duration and expense of additional litigation; (4) the solvency of the defendants and the likelihood *536 of recovery on a litigated judgement; and (5) the degree of opposition to the settlement.
Keds, 1994 WL 97201, at *2; Nintendo, 775 F.Supp. at 681. As in Keds, each of these factors, with the exception of the fourth, argues strongly for approval of the settlement. Id.
If this case did not settle, it would drag on for years as the parties conducted discovery throughout the country. Attorneys' fees would escalate exponentially and could potentially reduce the amounts that the defendants would pay in settlement. The trial would be lengthy and complex because of the nationwide scope of the alleged activities.
While the plaintiffs assert they have a strong case, the defendants deny that the facts and the law would permit recovery. In particular, the defendants contend that there was no coercion in this case and that, in any event, the pricing policies at issue did not have an effect on prices. The defendants rely on the permissible scope of conduct under cases such as United States v. Colgate & Co., 250 U.S. 300, 39 S. Ct. 465, 63 L. Ed. 992 (1919), and Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 104 S. Ct. 1464, 79 L. Ed. 2d 775 (1984). "Under Colgate, the manufacturer can announce its resale prices in advance and refuse to deal with those who fail to comply. And a distributor is free to acquiesce in the manufacturer's demand in order to avoid termination." Monsanto, 465 U.S. at 761, 104 S.Ct. at 1469. The fact that the retailer conformed to the manufacturer's suggested price is not proof that the manufacturer unlawfully "agreed" with a retailer on the prices the retailer would charge. See id. at 764 n. 9, 104 S.Ct. at 1471 n. 9 ("The concept of a `meeting of the minds' or `a common scheme' in a distributor-termination case includes more than a showing that the distributor conformed to the suggested price."); The Jeanery, Inc. v. James Jeans, Inc., 849 F.2d 1148, 1154 (9th Cir.1988); Isaksen v. Vermont Castings, Inc., 825 F.2d 1158, 1164 (7th Cir.1987), cert. denied, 486 U.S. 1005, 108 S. Ct. 1728, 100 L. Ed. 2d 193 (1988). As Judge Posner has explained:
[T]he mere fact of adherence to suggested retail prices does not establish agreement to adhere to them. If adherence alone could prove an agreement to adhere, the Colgate privilege  which allows a supplier to "coerce" the dealers' adherence by threatening to cut him off if he doesn't adhere, and which was strongly reaffirmed in Monsanto ... would be nugatory.... If a manufacturer distributes a price list, together with an announcement that he will cut off dealers who sell below the list prices, and dealers adhere to those prices because they don't want to be cut off, there is a realistic sense in which the threat of termination has induced the dealers to agree not to cut prices  to agree, in other words, to fix prices. That is the argument against Colgate. Monsanto rejects it.
Isaksen, 825 F.2d at 1164.
The States' case, therefore, would necessarily be risky, and, in any event, would require lengthy and expensive discovery and trial. As Judge Haight explained in approving the settlement in the Keds case, in words which are equally applicable here:
In the case at bar, [the defendant] has contended from its inception that its suggested retail pricing policy, with only the most limited exceptions, constituted unilateral and consequently lawful conduct under Colgate and its progeny. Plaintiffs would have to show otherwise. They would have to prove illicit agreements on a state-by-state and retailer-by-retailer basis. The hydra-headed litigation would be complex and costly and its outcome (or outcomes) by no means certain. There are also difficult questions in respect of the quantification of damages.
1994 WL 97201, at *3.
Balanced against these difficulties is the substantial amount of the Settlement here. Even subtracting the substantial costs of administration, the $8.0 million settlement fund is in excess of the actual damages estimates by the plaintiffs' expert economist.
Finally, as Judge Haight commented in Keds, the method of distribution in this case is "pragmatic and sensible in the circumstances." 1994 WL 97201, at *3; see also State of New York v. Dairylea Cooperative, Inc., No. 81-1891, 1985 WL 1825, at *2 *537 (S.D.N.Y. June 26, 1985) (determining that an "appropriate and realistic distribution" of settlement sum involving alleged overcharging for milk is the dispersion of funds to schools for nutritional purposes). Indeed, the method of settlement is utterly fair. Unlike cases where there are warranty cards returned by consumer class or other similar documentation, it would be difficult in this case to locate individual purchasers. See, e.g., Keds, 1994 WL 97201, at *3 (noting that it would be "difficult if not impossible to trace individual consumers" given the absence of warranty cards). The class covered by the settlement consists of purchasers of Reebok and Rockport footwear for the period January 1, 1990 to December 31, 1994, although the States maintain that they have only found evidence of sporadic instances with little or no effect on prices except for the two pricing policies and class damage periods described above, and even in those damage periods, only a fraction of the shoes actually sold, according to the plaintiffs' economist, were sold at artificially inflated prices. Thus, the number of potential consumers would be in the millions, although those who were actually affected would be a smaller number but still, as explained above, very substantial.
The amount of the potential overcharge is so small as to undercut the incentive of individual consumers to attempt to obtain a refund and would dramatically increase the costs of administering any settlement. See Dairylea, 1985 WL 1825, at *1 (finding that it would be disproportionately expensive to return monies through devices like sworn claim forms). Indeed, the actual administrative cost of processing claims and mailing out refund checks is estimated to be about $2.47 per claim. (MacGregor Aff. ¶ 16.) Moreover, the potential for fraudulent claims is enormous because there are no warranty cards and no other reasonable methods of assuring that the products for which a refund is sought were actually purchased during the damage period. The distribution method here serves the general public interest, the interests of the plaintiffs and the consumers, and the public interests of disgorgement and deterrence. The distribution procedure included in the Settlement Agreement is thus fair, reasonable, and adequate.[2]
The lack of opposition to the settlement also supports its approval. See Keds, 1994 WL 97201, at *3 ("paucity of objections ... militates in favor of the settlements"). The number of oppositions could best be described as minuscule. Out of the millions of potential consumers, only 611 class members opted out of the settlement, 209 class members registered informal objections, and only 13 others filed formal objections. These objections, which primarily seek personal refunds, do not raise any grounds that lead the Court to conclude that the settlement is not fair, reasonable, and adequate.
Attorneys representing plaintiffs in class actions in Florida, which raise similar claims to those in this case, appeared at the settlement hearing. Although the notice in this case required any objections to be filed by September 8, 1995, and neither the attorneys nor their clients raised such objections by that time, the Court heard the objections in order to determine whether there were valid objections to the settlement. Similarly, the Court received an objection dated October 12, 1995 from counsel representing plaintiffs *538 in actions filed in Alabama, Georgia, and New York. Each of the actions appear to have been filed after the Settlement Agreement in this case was entered into. These objections, like those individual objections mentioned above, object to the adequacy of the Settlement and in particular urge that the Court should establish a method of individual refunds. The Court has in fact considered these objections and, for the reasons already explained, finds that individual refunds would be impractical, that the method of distribution in the Settlement Agreement is fair, reasonable, and adequate, and that it will accomplish the purposes of the antitrust laws in a way which any effort at individual refunds  which would not only be impractical but would be consumed in the costs of its own administration  would not.[3]
Therefore, the Settlement is approved. Separate orders are being entered approving the Settlement Agreement and entering the Final Judgment and Consent Decree.
SO ORDERED.

ORDER
The Court having considered the Settlement Agreement between the Plaintiff States and Defendants Reebok International Ltd., and The Rockport Company, Inc., the Joint Motion for Approval of the Settlement Agreement, the Plaintiffs' and Defendants' Memoranda in Support of the Joint Motion for Final Approval and the attachments thereto, the other pleadings previously filed in this action, and the Court having held a hearing on said motion on October 13, 1995, and having duly considered the objections to the Settlement Agreement, and having excluded from the Settlement those individuals, whose names are listed in Attachment A hereto, who have expressly opted-out of the Settlement Agreement, the Court finds that the Settlement Agreement is fair, reasonable and adequate and it is therefore this 20th day of October 1995,
ORDERED that the Settlement Agreement is approved by the Court, and it is further
ORDERED that the parties are authorized to direct that payments be made from the Settlement Account in accordance with the Settlement Agreement.


                                                ATTACHMENT A
                                                ATTACHMENT A
                                           Reebok Opt Outs 9/20/95
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Berger           Carl               Box 2021                       Bethel               AK    99559
 Opt Out  Robart           Scott              627 W. 20th Ave.               Anchorage            AK    99503
 Opt Out  Dooley           Michael            126 Scenic Drive               Madison              AL    35758
 Opt Out  McCulloch        James              714 Cleermont Drive            Huntsville           AL    35801
 Opt Out  Notermann        Margaret           4002 Telstar Cr. SW            Huntsville           AL    35805
 Opt Out  Pounds           Joe                8800 Earl Fields Circle        Northport            AL    35476
 Opt Out  Rutland          Lynwood            412 John C. Wells Rd.          Daleville            AL    36322
 Opt Out  Shafmaster       Al                 2024 Mem. Pky., Apt F6         Huntsville           AL    35810
 Opt Out  Bell             Jerry              1828 Parkshore Drive, # 4      Fayetteville         AR    72703
 Opt Out  Bastian          J. Wallace         725 Kopavi Trail               Prescott Valley      AZ    86303
 Opt Out  Clark            Jeffrey            ASPC-1F/Central Unit,          Florence             AZ    85232
                                              PO Box 8200
 Opt Out  Dellinger        Roger              11209 N. 27th Place            Phoenix              AZ    85028
 Opt Out  Ellis            Holly              4872 Judy Circle               Prescott Valley      AZ    86314
 Opt Out  Lindenfeld       Stan               1107 E. Greenlee Pl.           Tuscon               AZ    85719
 Opt Out  Merrell          John               1550 7th Avenue                Yuma                 AZ    85364
 Opt Out  Patrick          Vernon             17222 N. Central, Suite 371    Phoenix              AZ    85022
 Opt Out  Salahuddin       Khalid             4505 So. Hardy Dr. # 2182      Tempe                AZ    85282
 Opt Out  Swenson          Kenneth            8265 East Southern, # 112      Mesa                 AZ    85208
 Opt Out  Weiss            David              P.O. Box 41392                 Tuscon               AZ    85717



*539
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Albrektson       Kathy              619 W. Dover Drive             San Bernardino       CA    92407
 Opt Out  Albrektson       Ray                619 W. Dover Drive             San Bernardino       CA    92407
 Opt Out  Armsbeiry        Roberta            1515 Salano Ave                Vallejo              CA    94590
 Opt Out  Barnes           Jean               610 South 37th Street # 16     Richmond             CA    94804
 Opt Out  Barrett          Crystal            315 Grove Avenue               Richmond             CA    94801
 Opt Out  Booker           Richard            227 S. Hamel Drive             Beverly Hills        CA    90211
 Opt Out  Brown            Michael            435½ Visation Ave              Brisbane             CA    94005
 Opt Out  Cebula           Dennis             718 Missouri                   Vacaville            CA    94533
 Opt Out  Chaldez          Susan              12317 E. 222nd St, # B         Hawaiian Gardens     CA    90716
 Opt Out  Coleman          Deirdre            417 Liberty St.                El Cerrito           CA    94530
 Opt Out  Cruz             Clifford           112 Royal Court                Vallejo              CA    94591
 Opt Out  Duvcon           Edward             4149 Raya Way                  San Diego            CA    92122
 Opt Out  Dzuro            Ellie              945 Ward Drive, Space 184      Santa Barbara        CA    93111
 Opt Out  Dzuro            Paul               945 Ward Drive, Space 184      Santa Barbara        CA    93111
 Opt Out  Ellis            Frederick          2625 Alcatraz # 227            Berkeley             CA    94705
 Opt Out  Franco           Tony               814 James Towne Road           Savannah             CA    31419
 Opt Out  Garfield         James              2576 S. Sepulveda              Los Angeles          CA    90064
 Opt Out  Grover           Jeanette           13353 Oro-Quincy               Berry Creek          CA    95916
 Opt Out  Grover           Mark               13353 Oro-Quincy               Berry Creek          CA    95916
 Opt Out  Hassett          Terri              4520 Randy Avenue              Bakersfield          CA    93309
 Opt Out  Hendricks        Terence            2769 Elks Way                  Napa                 CA    94558
 Opt Out  Jensen           Carl               8177 El Rancho Drive           Cotati               CA    94931
 Opt Out  Kaplan           Walter             6417 Wynkoop St.               Los Angeles          CA    90045
 Opt Out  Kato             Janice             544 Madison St.                Albany               CA    94706
 Opt Out  Kato             Jiro               544 Madison St.                Albany               CA    94706
 Opt Out  Kato             Nancy              544 Madison St.                Albany               CA    94706
 Opt Out  Kato             Kiyo               544 Madison St.                Albany               CA    94706
 Opt Out  Kennedy          James              HC 2 2000                      Frazier Park         CA    93225
 Opt Out  Kennedy          Lynne              HC 2 2000                      Frazier Park         CA    93225
 Opt Out  Kinoshita        Michael            430 Foxborough Drive           Mountain View        CA    94041
 Opt Out  Little           Robert             3601 Bernwood Place, # 70      San Diego            CA    92130
 Opt Out  Mason            Albert             428 Consuelo Drive             Santa Barbara        CA    93110
 Opt Out  Matula           Maria              9535 Gregory Street            La Mesa              CA    91942
 Opt Out  Melton           James              PO Box B-37187                 SQ                   CA    94974
 Opt Out  Neenan           John               4799 Williams Road             San Jose             CA    95129
 Opt Out  Neja             Paul               1354 Ramsay Circle             Walnut Creek         CA    94596
 Opt Out  Oswald           R.W.               1759 Limewood Court            Concord              CA    94521
 Opt Out  Parnell          Roger              47 Ceres Circle                Chico                CA    95926
 Opt Out  Pepin            Alfred             574 Yellowstone Drive          Vacaville            CA    95687
 Opt Out  Pierscinski      L. Casimir         1710 Potrero Way               Sacramento           CA    95822
 Opt Out  Pillow           Patricia           11291 Casa Street              Ventura              CA    93004
 Opt Out  Pillow           Richard            11291 Casa Street              Ventura              CA    93004
 Opt Out  Pon              Pamela             355 Monticello Street          San Francisco        CA    94132
 Opt Out  Ross             Marvelle           12932 Homeridge Lane           Chino Hills          CA    91709
 Opt Out  Scott            J.                 544 Madison St.                Albany               CA    94706
 Opt Out  Shukid           Yatri              10492 Park Villa Circle        Villa Park           CA    92667
 Opt Out  Shukid           P.K.               10492 Park Villa Circle        Villa Park           CA    92667
 Opt Out  Thompson         Jerry              # XXXXX-XXX, 3901 Klein Bl.    Lompoc               CA    93436
 Opt Out  Waldon           Bessie             437 Michigan Ave.              Berkeley             CA    94707
 Opt Out  Waldon           Donald             437 Michigan Ave.              Berkely              CA    94707
 Opt Out  Weist            R.R.               1166 Palormeno Road            Santa Barbara        CA    93105
 Opt Out  Wilkin           Gene               11 Villa Court                 San Luis Obispo      CA    93401
 Opt Out  Wilmot           Charles            815 Woodrow Avenue             Bakersfield          CA    93308
 Opt Out  Baumgartner      Joseph L.          P.O. Box 1371                  Elizabeth            CO    80107
 Opt Out  Boggs            Matthew T.         P.O. Box 24                    Parker               CO    80134
 Opt Out  Boggs            Robert             P.O. Box 1371                  Elizabeth            CO    80107
 Opt Out  Brown            Debra              9600 E. Girard Ave., Apt. 8P   Denver               CO    80231
 Opt Out  Carey            Carolyn            1345 South Milwaukee Street    Denver               CO    80210
 Opt Out  Hamdeh           Daniel             6219 Kearney                   Commerce City        CO    80022
 Opt Out  Hamdeh           Margie             6219 Kearney                   Commerce City        CO    80022
 Opt Out  Shuman           Billy              767 Monaco Parkway             Denver               CO    80220
 Opt Out  Shuman           Jeane              767 Monaco Parkway             Denver               CO    80220
 Opt Out  Atterberry       Gregory            131 Carey Avenue               Meriden              CT    06451
 Opt Out  Caruso           Charles            65 Hale Lane                   Darien               CT    06820
 Opt Out  Chiriboga        Carlos             Box 116                        East Granby          CT    06026
 Opt Out  Chiriboga        Susan              Box 116                        East Granby          CT    06026
 Opt Out  Connair          Stephen            3 Winchester Road              East Lyme            CT    06333
 Opt Out  Griffiths        Brian J.           202 Westford Hill Rd.          Ashford              CT    06278
 Opt Out  Griffiths        Lisa Marie         202 Westford Hill Rd.          Ashford              CT    06278
 Opt Out  Hogfeldt         Vic                87 Fairview Avenue             West Haven           CT    06516
 Opt Out  Kahn             Jerome             53 Gallows Hill Road           West Redding         CT    06896
 Opt Out  Pacukonas        Richard            16 Irene Drive                 Vernon               CT    06066
 Opt Out  Von Kohorn       Robert             10 Gerardo Drive               Monroe               CT    06468



*540
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Cherrington      Stephen            4439 Albemarle Street, NW      Washington           DC    20016
 Opt Out  Robles           Cherisse           1500 Mass. Ave., NW # 523      Washington           DC    20005
 Opt Out  Onyango          Samuel             1113 S. Dolton Ct.             Wilmington           DE    19810
 Opt Out  Aspinwell        Glen               18421 Orangecrest Drive        Lehigh Acres         FL    33936
 Opt Out  Barker           June               2012 Golfview Ct.              Ft. Pierce           FL    34950
 Opt Out  Blessitt         Arthur             PO Box 4737                    North Fort Myers     FL    33918
 Opt Out  Boanny           John               23213 Billings Avenue          Port Charlotte       FL    33954
 Opt Out  Bookbinder       Jay                100 N.E. 105th Street            Miami                FL    33138
 Opt Out  Brown            Frieda             9206 S.W. 97 Ave.                Miami                FL    33176
 Opt Out  Curry            Pamela             512 Century Oak Court          Lakeland             FL    33813
 Opt Out  Douglas          Leon               c/o CCDC, PO Box 3125          Lake City            FL    32056
 Opt Out  Drolle           J.M.               5823 Sunshine Park Drive       New Port Richey      FL    34652
 Opt Out  Etheridge        Oscar              6250 Old Bethel Road           Crestview            FL    32536
 Opt Out  Fiebert          Max                6300 N.W. 62nd Street            Tamarac              FL    33319
 Opt Out  Flynn            Marie              9 Angel Falls Circle           Ormond Beach         FL    32174
 Opt Out  Ford             Joan               2219 S.E. 27th Terr              Cape Coral           FL    33904
 Opt Out  Foss             Mary Jean          4104 N.W. 69th Street            Gainesville          FL    32606
 Opt Out  Francis          Mattie             1510 N.W. 56 St                  Miami                FL    33138
 Opt Out  Gore             Craig              c/o CCDC, PO Box 3125          Lake City            FL    32056
 Opt Out  Irwin            D.                 2243 S.E. 28th Street            Cape Coral           FL    33904
 Opt Out  Laurendi         Mary               1507 N.E. 17th Court             Ocala                FL    34470
 Opt Out  Loccisano        Diane              1008 Danny Drive               Sarasota             FL    34243
 Opt Out  Love             Phillip            4625 Bushnell Road             Milton               FL    32583
 Opt Out  Maxwell          Tim                11677 Whitemarsh Drive         West Palm Beach      FL    33414
 Opt Out  Millette         Richard            2291 S.E. 28th Street            Cape Coral           FL    33094
 Opt Out  Patrick          Mary               7 Golfs Edge, Apt. G           West Palm Beach      FL    33417
 Opt Out  Patrick          Stanley            7 Golfs Edge, Apt. G           West Palm Beach      FL    33417
 Opt Out  Piekeelek        Edward             1160 Grand Duke Way            Royal Palm Beach     FL    33411
 Opt Out  Platt            Paul               1190 Yesica Ann Circle # 202   Naples               FL    33942
 Opt Out  Rossman          Randall            10941 S.W. 10 Place              Davie                FL    33324
 Opt Out  Rubenstein       Joel               5379 B Verona Drive            Boynton Beach        FL    33437
 Opt Out  Ruffner          Charles            601 Brickell Key Drive,        Miami                FL    33131
                                              Suite 507
 Opt Out  Ruffner          David              103 N.W. 10th Street, Apt. 5     Gainesville          FL    32601
 Opt Out  Ruffner          Mary Ann           6250 S.W. 135 Street             Miami                FL    33156
 Opt Out  Ruffner          Nanette            8830 S.W. 67 Ct.                 Miami                FL    33156
 Opt Out  Salamon          Milton             1134 Samar Road                Cocoa Beach          FL    32931
 Opt Out  Schrmichel       Walter             195 5th Street                 Bonita Springs       FL    33923
 Opt Out  Schwartz         Milton             Durham A 4009                  Deerfield Beach      FL    33442
 Opt Out  Sterns           Phyllis            15 Woods Lane                  Boynton Beach        FL    33436
 Opt Out  Sternstein       Bruce              8311 N.W. 64th St., Suite # 1  Miami                FL    33166
 Opt Out  Urban            Jo Ellen           3054 Domino Drive              Holiday              FL    34691
 Opt Out  Wickersham       Dale               PO Box 320787                  Cocoa Beach          FL    32932
 Opt Out  Williams         Leland             344 Grove St. N                St. Petersburg       FL    33701
 Opt Out  Winters          Anita              1317 S.W. 82nd Ave.              North Lauderdale     FL    33068
 Opt Out  Winters          David              1317 S.W. 82nd Ave.              North Lauderdale     FL    33068
 Opt Out  Winters          Lisa               1317 S.W. 82nd Ave.              North Lauderdale     FL    33068
 Opt Out  Winters          Michael            1317 S.W. 82nd Ave.              North Lauderdale     FL    33068
 Opt Out  Winters          Sheldon            1317 S.W. 82nd Ave.              North Lauderdale     FL    33068
 Opt Out  Yentis           Leonard            107 Hastings                   West Palm Beach      FL    33417
 Opt Out  Boitnott         Don                2660 Holcomb Springs Drive     Alpharetta           GA    30202
 Opt Out  Boitnott         Judi               2660 Holcomb Springs Drive     Alpharetta           GA    30202
 Opt Out  Boland           Harry              501 Big Canoe                  Big Canoe            GA    30143
 Opt Out  Cleveland        Steven             PO Box 3142                    Macon                GA    31205
 Opt Out  Cunningham       Bobby              5575 Circlestone Lane          Stone Mountain       GA    30088
 Opt Out  Favret           James              1160 Court Drive, Apt. A       Duluth               GA    30136
 Opt Out  Franco           Rich               814 Jamestowne Road            Savannah             GA    31419
 Opt Out  Leonard          James              PO Box 268                     Normanpark           GA    31771
 Opt Out  Morris           Annie              2073 Kimberly Road SW          Atlanta              GA    30331
 Opt Out  Smith            Donald             5036 Pine Ridge Drive          Macon                GA    31210
 Opt Out  Gauss            Juanita            451C Halawa View               Honolulu             HI    96810
 Opt Out  Menkhaus         Mary               1653 Citron # 4                Honolulu             HI    96826
 Opt Out  Rapp             Geoffrey           217 Forest Ridge Way           Honolulu             HI    96822
 Opt Out  Rapp             John               217 Forest Ridge Way           Honolulu             HI    96822
 Opt Out  Rapp             Melissa            217 Forest Ridge Way           Honolulu             HI    96822
 Opt Out  Dickel           Kevin              1105 Boone Street              Pella                IA    50219
 Opt Out  La Rue           Marie              1401 Kansas St.                Musc.                IA    52761
 Opt Out  Ronconi          Robert             130 N 9th Street               Fort Dodge           IA    50501
 Opt Out  Radford          Linda              758 N. 3700 E.                 Rigby                ID    83442



*541
 Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Adkins           Andre              7611 Paxton                    Chicago              IL    60649
 Opt Out  Adkins           Stanley            7611 Paxton                    Chicago              IL    60649
 Opt Out  Adkins           Stanley, Jr.       7611 Paxton                    Chicago              IL    60649
 Opt Out  Ambrose          Lee                445 Massachusetts Ave.         Naperville           IL    60565
 Opt Out  Ambrose          Lorraine           445 Massachusetts Ave.         Naperville           IL    60565
 Opt Out  Banks            Kasiem             7517 So. Yale, Apt. 3E         Chicago              IL    60626
 Opt Out  Battaglia        Frank              856 Oak Street                 Winnetka             IL    60093
 Opt Out  Bendsen          Chris              1076 Cedar Hill Drive          Decatur              IL    62521
 Opt Out  Blakey           Susan              109 Maen St.                   O'Fallon             IL    62269
 Opt Out  Brooks           Aggie              2432 W. Jackson                Chicago              IL    60621
 Opt Out  Chagnon          Ann                7736 W. 158th Ct.              Orland Park          IL    60477
 Opt Out  Eimerman         Shirley            14425 Jody Lane                Wodsworth            IL    60083
 Opt Out  Grossman         Lee                9030 Forestview Road           Evanston             IL    60203
 Opt Out  Grossman         Sandee             9030 Forestview Road           Evanston             IL    60203
 Opt Out  Hartman          Karen              260 May St., PO 638            Manhattan            IL    60442
 Opt Out  Hrkel            Joseph             5130 S. Kildare Ave.           Chicago              IL    60632
 Opt Out  Hrkel            Paul               5655 S. Mayfield Ave.          Chicago              IL    60638
 Opt Out  Latos            Douglas            14814 Hickory                  Lansing              IL    60438
 Opt Out  Mayo             William            400 East Jefferson             Morton               IL    61550
 Opt Out  Nowakowski       Eva                430 Drury Lane                 Barrington           IL    60010
 Opt Out  Nowakowski       Victor             430 Drury Lane                 Barrington           IL    60010
 Opt Out  O'Hare           Robert             13154 N. Country Club Court    Palos Heights        IL    60463
 Opt Out  Peasley          Esther             1204 Kinch                     Urbana               IL    61801
 Opt Out  Peasley          Isaac              Box 2465                       Champaign            IL    61825
 Opt Out  Peasley          Katherine          1204 Kinch                     Urbana               IL    61801
 Opt Out  Peasley          Louis              Box 2465                       Champaign            IL    61825
 Opt Out  Peasley          Naomi              1204 Kinch                     Urbana               IL    61801
 Opt Out  Peasley          Seth               Box 2465                       Champaign            IL    61825
 Opt Out  Percival         Herbert            PO Box 176                     Brookfield           IL    60513
 Opt Out  Prestwich        Howard             216 W. Stephenson Street       Freeport             IL    61032
 Opt Out  Rakowski         Carol              10626 S. Vicky Lane            Palos Hills          IL    60465
 Opt Out  Rakowski         Jackie             6315 Clark Dr.                 Woodbridge           IL    60517
 Opt Out  Rakowski         Jeff               6315 Clark Dr.                 Woodbridge           IL    60517
 Opt Out  Rakowski         Norman             10626 S. Vicky Lane            Palos Hills          IL    60465
 Opt Out  Randle           Lillie             2228 S. Kostnes                Chicago              IL    60623
 Opt Out  Ruby             Edwin              9414 Lindsay St.               Orland Hills         IL    60477
 Opt Out  Smith            Kimberly           260 May St., PO 638            Manhattan            IL    60442
 Opt Out  Turner           Robert             20 Dorchester                  Brighton             IL    62012
 Opt Out  Williams         Joey               4603 W 21 Place                Chicago              IL    60623
 Opt Out  Janick           Jules              420 Forest Hill Drive          West Lafayette       IN    47906
 Opt Out  Lail             John               15205 Wicker Ave               Cedar Lake           IN    46303
 Opt Out  Germer           Jean               714 Countryside Road           Junction City        KS    66441
 Opt Out  McBride          Frank              104 W. Lake                    Salina               KS    67401
 Opt Out  Miles            Charles            6325 West 73rd Terrace         Overland Park        KS    66204
 Opt Out  Pheasant         Robert             309 Mulberry                   Topeka               KS    66609
 Opt Out  Johnson          Marcella           1412 Willow Ave. Unit 49       Louisville           KY    40204
 Opt Out  Lutman           David              1412 Willow Ave. Unit 49       Louisville           KY    40204
 Opt Out  Mumford          Lloydd             2039 Fernwood Drive            Owensboro            KY    42301
 Opt Out  Tanner           David              517 Savannah Drive, # D        E-Town               KY    42701
 Opt Out  Pippin           Cindy              PO Box 16155                   Lake Charles         LA    70616
 Opt Out  Roundtree        Debra              PO Box 40961                   Baton Rouge          LA    70835
 Opt Out  Aniello          Angela             61 Canterbury Road             Waltham              MA    02154
 Opt Out  Bilski           Louis              48 Francis Street              Waltham              MA    02154
 Opt Out  Bob              Joshua             4 Bald Hill Lane               Peabody              MA    01960
 Opt Out  Bob              Marianne           4 Bald Hill Lane               Peabody              MA    01960
 Opt Out  Bob              Marray             4 Bald Hill Lane               Peabody              MA    01960
 Opt Out  Davenport        Bernard            St. Andrew Apostle Church,     Worcester            MA    01603
                                              16 Vineyard St.
 Opt Out  Delehanty        Thomas             22B Faulkner Street            Lowell               MA    01852
 Opt Out  Ducharme         Melissa            21 Evergreen Drive             Taundon              MA    02780
 Opt Out  Franklin         Ed                 67 Kings Rd.                   Canton               MA    02021
 Opt Out  Franklin         Robin              67 Kings Rd.                   Canton               MA    02021
 Opt Out  Kramer           William            552 Flat Hills Road            Amherst              MA    01002
 Opt Out  Luikey           Linda              205 I Hickory Street           Springfield          MA    02231
 Opt Out  McFadden         Thomas             6 Swain Street                 Haverhill            MA    01832
 Opt Out  Perry            Evelyn             58 Agawam Village              Wareham              MA    02571
 Opt Out  Vitello          Bernice            26 Coolidge Ave.               Weymouth             MA    02188
 Opt Out  Vitello          Peter              26 Coolidge Ave                Weymouth             MA    02188
 Opt Out  Ward             Keir               69 Breer Cir.                  Brockton             MA    02401
 Opt Out  Welson           Samuel             8 Kingsley Avenue              Northampton          MA    01060



*542
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Buckner          Robert Leon        248625 Revells Neck Rd.        Westover             MD    21890
 Opt Out  Cohen            Evelyn             7233 Park Heights Avenue,      Baltimore            MD    21208
                                              Apt. E
 Opt Out  Conley           Margaret           708 Shelly Road                Tawson               MD    21286
 Opt Out  Correl           Frank              3505 Turner Lane               Chevy Chase          MD    20815
 Opt Out  Gipson           Elaine             2431 Dorchester Rd.            Upper Marboro        MD    20772
 Opt Out  Hilliard         Wesley R.          7706 Woodland Ave              Pasadena             MD    21122
 Opt Out  Jackson          Madeline           600 Bryants Nursery Road       Silver Spring        MD    20905
 Opt Out  Kramer           Catherine          503 Hillen Road                Baltimore            MD    21286
 Opt Out  Love             Larry              411 Milford Mill Road          Pikesville           MD    21208
 Opt Out  Obrycki          Robert             8743 Brae Brooke Drive         Lanham               MD    20706
 Opt Out  Pell             Jerry              10310 Tailcoat, Way            Columbia             MD    21044
 Opt Out  Roush            Carolyn            4059 Federal Hill Road         Jarrettsville        MD    21084
 Opt Out  Rowland          Deryl              806 Lancaster Drive            Bel Air              MD    21014
 Opt Out  Weissman         Nathan             8508 Farrell Drive             Chevy Chase          MD    20815
 Opt Out  Williams         Dorothy            4117 Crest Hts. Road           Baltimore            MD    21215
 Opt Out  Yates            Mary               Asbury Ave., # 18              Lavale               MD    21502
 Opt Out  Fuller           Gerald Davis, Sr.  150972 Revells Neck Rd.        Westover             MD    21890
 Opt Out  Ismail           Amr                PO Box 660                     Machias              ME    04654
 Opt Out  Kinney           Janet              RFD 2 Box 8540                 Jay                  ME    04239
 Opt Out  Agno             John               PO Box 2236                    Ann Arbor            MI    48106
 Opt Out  Alsobrook        Tyrus              P.O. Box 8                     Lincoln Park         MI    48146
 Opt Out  Amormino         Eda                23001 Alger                    St. Clair Shores     MI    48080
 Opt Out  Banks            Carolyn                                                                MI
 Opt Out  Barry            Robert             1614 Cherokee Road             Ann Arbor            MI    48104
 Opt Out  Belen            Maier              18409 Alta Vista Drive         Southfield           MI    48075
 Opt Out  Belen            Molly              18409 Alta Vista Drive         Southfield           MI    48075
 Opt Out  DeHudy           Gail               1751 Ritter Drive              Norton Shores        MI    49441
 Opt Out  Dillard          Lygia              21631 Whitmore                 Oak Park             MI    48237
 Opt Out  Hanke            Rudolph            1606 W. Wackerly Road          Sanford              MI    48657
 Opt Out  Harris           Jim                1218-1A Runaway Bay Drive      Lansing              MI    48917
 Opt Out  Howard           Cal                106 Thunder Bay                Alpuna               MI    49707
 Opt Out  Huggins          Bradford           8124 North Lawn                Detroit              MI    48204
 Opt Out  Katz             Susan Diane        21310 Constitution             Southfield           MI    48076
 Opt Out  Kustasz          Robert             23850 Woodland                 Clinton Township     MI    48036
 Opt Out  Lewis            Scott A.           220 Audubon                    South Lyon           MI    48178
 Opt Out  Ludwig           Kenneth            2702 Maitland Drive            Ann Arbor            MI    48105
 Opt Out  McCrary          Pamela             2232 Sheridan                  Detroit              MI    48214
 Opt Out  McDermott        P.A.               2021 Medford Road, # 272       Ann Arbor            MI    48104
 Opt Out  Monacelli        Joanne             47589 Province Ct.             Shelby Twp           MI    48315
 Opt Out  Montgomery       Beverly            9037 Vaughan                   Detroit              MI    48228
 Opt Out  O'Brien          Gloria             2472 Miller Road               Metamora             MI    48455
 Opt Out  O'Brien          Patrick            3040 Brighton Road             Howell               MI    48843
 Opt Out  Pallas           Seraphim           750 Golfcrest                  Dearborn             MI    48124
 Opt Out  Thomas           M.                 13142 Corbett                  Detroit              MI    48213
 Opt Out  Wikol            Murray             3890 Oakland Drive             Bloomfield Hills     MI    48301
 Opt Out  Wilson           Dolores            20189 Warrington               Detroit              MI    48221
 Opt Out  Wilson           Randall            709 Sparrow Ave                Lansing              MI    48910
 Opt Out  Woody            Lena               13133 Callender Ave.           Southgate            MI    48195
 Opt Out  Wyatt            Quincola           17415 Parkside                 Detroit              MI    48221
 Opt Out  Erickson         Mary               12 Meadow Lane                 Morris               MN    56267
 Opt Out  Goeres           Andreas            6036 3rd Ave S.                Minneapolis          MN    55419
 Opt Out  Halcomb          Doug               7240 Braddock                  Eagan                MN    55123
 Opt Out  Halcomb          Nancy              7240 Braddock                  Eagan                MN    55123
 Opt Out  Halloran         Elizabeth R.       1011 Feltl Court, # 901        Hopkins              MN    55343
 Opt Out  Johnson          C.L.               Box 1751                       Mitka                MN    55345
 Opt Out  Juskievley       Edwin              5954 151 Lane, NW              Ramsey               MN    55303
 Opt Out  Law              Ray                1019 3rd Ave., NE              Little Falls         MN    56345
 Opt Out  Law              Roberta            1019 3rd Ave., NE              Little Falls         MN    56345
 Opt Out  Nelson           Kenneth            501 East 100 Street            Bloomington          MN    55420
 Opt Out  Osterkamp        Lois               2400 First Ave. East           No. St. Paul         MN    55109
 Opt Out  Osterkamp        Michael            2400 First Ave. East           No. St. Paul         MN    55109
 Opt Out  Seligson         Carol B.           14661 Balfour                  Oak Park             MN    48237
 Opt Out  Brennan          J.E.               4052 Robert Ave.               St. Louis            MO    83116
 Opt Out  Carta            Tom                2211 S. Kentucky Ave.          Sedalia              MO    65301
 Opt Out  Evickson         William            3906 Baltimore, # 605          Kansas City          MO    64111
 Opt Out  Hogard           M.E.               420 E. 70th Terr.              Kansas City          MO    64131
 Opt Out  Kimbrough        Marcia             3216 Grand, # 8                Joplin               MO    64804
 Opt Out  Papasifakis      Peter              1414 Mohican Trail             St. Charles          MO    63304
 Opt Out  Smith            Barry              PO Box 1458,                   Ballwin              MO    63022
                                              202 Vista Oak Court



*543
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Veach            O. Fred            802 E. Dear St.                Kirksville           MO    63501
 Opt Out  Greenleaf        Joseph             1321 Harbor Point Drive        Gulfport             MS    39507
 Opt Out  Norman           A. Lance           7970 Elizabeth Drive           Olive Branch         MS    38654
 Opt Out  Teel             Monica             999 Gay Road                   Biloxi               MS    39532
 Opt Out  Boitnott         Bryan              112 Linden Dr.                 King                 NC    27021
 Opt Out  Boitnott         Don Wayne          112 Linden Dr.                 King                 NC    27021
 Opt Out  Boitnott         Drew               112 Linden Dr.                 King                 NC    27021
 Opt Out  Boitnott         Jill               112 Linden Dr.                 King                 NC    27021
 Opt Out  Branch           Eliza G.           105 Oakmont Circle             Durham               NC    27713
 Opt Out  Branch           Frederick          105 Oakmont Circle             Durham               NC    27713
 Opt Out  Branch           Sarah              105 Oakmont Circle             Durham               NC    27713
 Opt Out  Branch           Thomas             105 Oakmont Circle             Durham               NC    27713
 Opt Out  Branch           Thomas, Jr.        3605-C Lynnhaven               Greensboro           NC    27401
 Opt Out  Carter           Callie             1901 Angelo Street             Winston Salem        NC    27104
 Opt Out  Dabks            Norma              172 Meadowood Dr.              Eden                 NC    27288
 Opt Out  Elrod            George             6304 Oak Forest Ct.            Summerfield          NC    27358
 Opt Out  Graham           Eliza J.           105 Oakmont Circle             Durham               NC    27713
 Opt Out  Hunter           Michael            891 Newbern Ave.               Asheboro             NC    27203
 Opt Out  Keough           Patrick            4604 Old Lake Trail            Hillsborough         NC    27278
 Opt Out  Lewis            James              3525 Akereromby Dr.            Durham               NC    27713
 Opt Out  Matthews         Dawn               3121 Union Cross Church        Yadkinville          NC    27055
                                              Road
 Opt Out  Matthews         Michael            3121 Union Cross Church        Yadkinville          NC    27055
                                              Road
 Opt Out  Morrison         Nola               4732 Reid Rd.                  Elon College         NC    27244
 Opt Out  Pollock          Cynthia            11445 NC Highway 55 West       Dover                NC    28526
 Opt Out  Roberson         William            Rt. 1 Box 49 Clifton Pond      Louisburg            NC    27549
                                              Road
 Opt Out  Silver           Patricia           1014 Minerva Avenue            Durham               NC    27701
 Opt Out  Washington       Nathaniel          12 American Way                Asheville            NC    28806
 Opt Out  Wilson           Harry              244 Myrtle J. Dr.              Hurdle Mills         NC    27541
 Opt Out  Densberger       Judy               550 N. Maple St.               Ainsworth            NE    69210
 Opt Out  Goodell          Mary               11717 Marcy Plaza              Omaha                NE    68154
 Opt Out  Hupp             Alan               2717 Nth 65th Ave.             Omaha                NE    68104
 Opt Out  Jensen           Robert             7730 Mesa Rd.                  Lincoln              NE    68505
 Opt Out  Joni Dawe        Dee-El             3535 Jefferson St.             Omaha                NE    68107
 Opt Out  Lee              Frances            21 Grossland Ridge Ct.,        Grant                NE    69140
                                              PO Box 721
 Opt Out  Quinlan          Harry              5615 North 68th Street         Omaha                NE    68104
 Opt Out  Rosenberry       Leonard            4210 Larry Lane                Lincoln              NE    68506
 Opt Out  Hersey           Robert             64 Concord Way                 Portsmouth           NH    03801
 Opt Out  Larorgna         Noreen             8 Noble Street                 Somersworth          NH    03878
 Opt Out  Leedberg         Glen               18 Cota Road                   Merrimack            NH    03054
 Opt Out  Altay            Hujeyin            197 Rt. 46 W.                  Rockway              NJ    07866
 Opt Out  Baiish           Richard            1346 Asbury Avenue             Ocean City           NJ    08226
 Opt Out  Bauer            Wilma              111 Chestnut Street            Cherry Hill          NJ    08002
 Opt Out  Dawkins          Joel               174 Mt. Prospect Ave., # 1B    Newark               NJ    07104
 Opt Out  DeRobertis       Vincent            61 Virginia Avenue             Fort Lee             NJ    07024
 Opt Out  Gregg            Gregory            100 Elm Drive                  Neptune              NJ    07753
 Opt Out  Lory             Albert             32 Edinburgh Lane              Mt. Laurel           NJ    08054
 Opt Out  Lysut            R.                 700 Schuyler Ave., 626         Kearny               NJ    07032
 Opt Out  Maginn           Robert             56 Beverly Place               Bergenfield          NJ    07621
 Opt Out  Malenich         George             220 Philip Ave.                Elmwood Park         NJ    07407
 Opt Out  Martorano        Camille            34 Tahoe Lane                  Manahawkin           NJ    08050
 Opt Out  Martorano        Jack               34 Tahoe Lane                  Manahawkin           NJ    08050
 Opt Out  Neubauer         Beverly            61 Duncan Ave.                 Jersey Citv          NJ    07304
 Opt Out  O'Mara           George             807 Adele Street               Northfield           NJ    08225
 Opt Out  O'Mara           Sean               807 Adele Street               Northfield           NJ    08225
 Opt Out  Raffery          Nancy              516 Grand Ave.                 Palisades Park       NJ    07650
 Opt Out  Salamar          Luis               196 Starlight Court            Old Bridge           NJ    08857
 Opt Out  Vena             Tony               97 Mkvbrook Drive              Maywood              NJ    07607
 Opt Out  Weissman         Gary               4001 N. Oaks Blvd.             North Brunswick      NJ    08902
 Opt Out  Winlder          Jeffrey            3 Richmond Court               Princeton Junction   NJ    08550
 Opt Out  Zeitlin          Jacqueline         19 Byro Ave.                   Bloomfield           NJ    07003
 Opt Out  Zeitlin          Michael            19 Bvro Ave.                   Bloomfield           NJ    07003
 Opt Out  Bauer            John               1375 Kings Row                 Reno                 NV    89503
 Opt Out  Bayer            Arthur             412 North Currv Street         Carson City          NV    89703
 Opt Out  Hook             Mary               2301 Addie Blvd., # 69         Reno                 NV    89512
 Opt Out  Levenson         Jonathan           2680 Copper Cove Drive         Henderson            NV    89011



*544
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Batas            Musette            3397 Bentha Drive              Baldwin Harbor       NY    11510
 Opt Out  Bell             Helen              384 Raymond Street             Rockville Centre     NY    11570
 Opt Out  Bergman          Abby               10 Downing Ct.                 Irwington            NY    10533
 Opt Out  Bianid           Joseph             57 Carriage Road               Roslyn               NY    11576
 Opt Out  Boland-DeVito    Joyce              23 Chestnut Street             Garden City          NY    11530
 Opt Out  Boland-DeVito    Vincent            23 Chestnut Street             Garden City          NY    11530
 Opt Out  Burruss          Mel                P.O. Box 2638                  Peekskill            NY    10566
 Opt Out  Buzzeo           Anthony            52 Wenlock St.                 Staten Island        NY    10303
 Opt Out  Caeer            James              2653 Laguna Drive              Endicott             NY    13760
 Opt Out  Cilaffo          Frank              2555 36th St.                  Astoria              NY    11103
 Opt Out  Conde            D.                 4423 New York Ave.             Island Park          NY    11558
 Opt Out  Conde            Joseph             4423 New York Ave.             Island Park          NY    11558
 Opt Out  Daly             Margaret           777-31 Tuckahoe Rd.            Yonkers              NY    10710
 Opt Out  Debaray          Sean               37 Arizona Ave.                Syosett              NY    11791
 Opt Out  DeSanctis        Mario              70 Peggy Ann Road              Queensbury           NY    12804
 Opt Out  Doe              Rod                38 Oakview Avenue              Farmingdale          NY    11735
 Opt Out  Dove             Tom                325 Sunrise Ave.               Sayville             NY    11782
 Opt Out  Elkin            Jerome             79 Westwood Ave.               Ellenville           NY    12428
 Opt Out  Falco            Jesse              92 Bristol Dr.                 Woodbury             NY    11797
 Opt Out  Faulhaber        Greg               1633 Hendrickson Ave           Merrick              NY    11566
 Opt Out  Forman           Robert             56 Lily Pond Lane              Katonah              NY    10536
 Opt Out  Franklin         Harry              90 Gold St, # 16F              New York             NY    10038
 Opt Out  Franklin         Rose               90 Gold St, # 16F              New York             NY    10038
 Opt Out  Gold             Richard            377 Route 59                   Monsey               NY    10952
 Opt Out  Gomez            Victor             791 Manor Rd.                  Staten Island        NY    10314
 Opt Out  Harris           Shirley            36 Gulf Road                   Colton               NY    13625
 Opt Out  Harris           William            36 Gulf Road                   Colton               NY    13625
 Opt Out  Herson           Catherine          50 Burdick Hill                Ithaca               NY    14850
 Opt Out  Hollenbeck       David              207 East 5th Street            Oswego               NY    13126
 Opt Out  Hollenbeck       Rhonda             207 East 5th St.               Oswego               NY    13126
 Opt Out  Housel           John               178 Lydander Dr.               Rochester            NY    14623
 Opt Out  Jordan           Thomas             111 Tibbetts Rd.               Yonkers              NY    10705
 Opt Out  Kaia             Kristine           29 Humphrey Dr.                Syosett              NY    11791
 Opt Out  Kim              Sunny                                             Syosset              NY    11791
 Opt Out  Koprivnjak       Joseph             4423 New York Ave.             Island Park          NY    11558
 Opt Out  Kraft            Esslie             805 Niagara Parkway            North Tonawanda      NY    14120
 Opt Out  Kraft            Irna               805 Niagara Parkway            North Tonawanda      NY    14120
 Opt Out  Kushner          Evan               1 Wilson Place                 Lindenhurst          NY    11757
 Opt Out  Lamarch          Arlene             P.O. Box 136                   Valatie              NY    12184
 Opt Out  Lapp             Darryl             2711 Rosebud Ave.              Merrick              NY    11566
 Opt Out  Levine           Elizabeth          5 Stuyvesant Oval, # 12 E      New York             NY    10009
 Opt Out  Lichtenstein     Jordan             47 Juneau Blvd.                Woodbury             NY    11797
 Opt Out  Lo Cicero        Lucille            135 West End Ave.              Shirley              NY    11967
 Opt Out  Lord             Richard            1063 Christy Lane              Webster              NY    14580
 Opt Out  Lummer           Jack               86-15 Broadway                 Elmhurst             NY    11373
 Opt Out  Maiti            Noel               10 Roberta Lane                Syosett              NY    11791
 Opt Out  McGuinness       Joe                14 Cedar Dr.                   Southhampton         NY    11968
 Opt Out  Minikes          Saul               1161 East 12th Street          Brooklyn             NY    11230
 Opt Out  Motta            Frank              5 Richfield Court              Plainview            NY    11803
 Opt Out  Mugluy           Daniel             St. Andrew's Church,           Brooklyn             NY    11220
                                              6713 Ridge Blvd.
 Opt Out  Munoz            Edward             28-01 21st Ave., 3rd Floor     Astoria              NY    11105
 Opt Out  Munoz            Krista             28-01 21st Ave., 3rd Floor     Astoria              NY    11105
 Opt Out  Newmeyer         R.A.               4030 75th Street, Apt 6K       Queens               NY    11373
 Opt Out  Nichols          Bernard            17 Marisa Drive                Wesley Hills         NY    10977
 Opt Out  Nowak            Eleanore           151 S. Irwinwood Rd.           Lancaster            NY    14086
 Opt Out  Pagliaro         Steven             P.O. Box 60324                 Staten Island        NY    10306
 Opt Out  Pancer           Joseph             1664 49th Street               Brooklyn             NY    11204
 Opt Out  Rizzo            Madeline           77 Fulton Street, Apt. 26M     New York             NY    10038
 Opt Out  Rogoff           Martin             13 Friendly Rd.                Smithtown            NY    11787
 Opt Out  Ruffner          Robin              300 E. 34th Street, # 27A      New York             NY    10016
 Opt Out  Saenz            Michelle           718 59th Street                Niagara Falls        NY    14304
 Opt Out  Schillinger      John               1633 Hendrickson Ave           Merrick              NY    11566
 Opt Out  Schlesinger      Shirley            20-64 31 Street, Apt. D6       Astoria              NY    11105
 Opt Out  Schwartz         Ron                33 E. 208 St., # 5A            Bronx                NY    10467
 Opt Out  Serani           Carmela            567 Woodbury Road              Plainview            NY    11803
 Opt Out  Serani           Silvio             567 Woodbury Road              Plainview            NY    11803
 Opt Out  Shiah            Nancy              1571 Benjamin Drive            Niagara Falls        NY    14304
 Opt Out  Silver           Wendy              72 Melanie Lane                Syosett              NY    11791
 Opt Out  Sliayo           Melvin             2700 Henry Hudson Pkwy         Bronx                NY    10463
 Opt Out  Soong            Wayne              6 Willets Ave.                 Syosset              NY    11791
 Opt Out  Sullivan         Vincent            39 Split Cedar Drive           Central Islip        NY    11722
 Opt Out  Susser           Matthew            8 Circle Dr.                   Syosett              NY    11791
 Opt Out  Terino           John               29 Lourae Dr.                  Massapequa Park      NY    11762
 Opt Out  Villella         Thomas             266 Elmwood Avenue,            Buffalo              NY    14222
                                              Suite 151



*545
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Yasko            C. Matthew         20 Buena Vista Ave.            Queensbury           NY    12804
 Opt Out  Zahini           Harel              49 Victor Lane                 Woodbury             NY    11797
 Opt Out  Abelt            Raymond            4755 Blythin Road              Garfield Heights     OH    44125
 Opt Out  Amore            Louis              6164 Dingin Rd.                Poland               OH    44514
 Opt Out  Angtuaco         Ernesto            3635 Sugarbush Drive           Canfield             OH    44406
 Opt Out  Bostic           Betty              17614 Franklin Ave.            Lakewoods            OH    44107
 Opt Out  Bravo            Ernest             42511 Appleway                 Leetonia             OH    44431
 Opt Out  Farr             John               27001 White Rd.                Willoughby Hills     OH    44092
 Opt Out  Gudis            John C.            543 E. Walnut Ave.             Painesville          OH    44077
 Opt Out  Hart             John               950 Talus Dr.                  Yellow Springs       OH    45387
 Opt Out  Lamb             Lloyd              11½ E. 2nd St.                 West Alexandria      OH    45381
 Opt Out  Masilonis        Ann                18432 Lake Shore Blvd.,        Cleveland            OH    44119
                                              # 306
 Opt Out  Prince           Pamela             6680 Ross Road                 Madison              OH    44057
 Opt Out  Salim            Hamid              6898 Bowie Rd.                 Cambridge            OH    43725
 Opt Out  Sindelan         Phillip            392 Connie Ct.                 Eastlake             OH    44095
 Opt Out  Tackett          Sandra             319 S. Butler St.              Germantown           OH    45327
 Opt Out  Thomas           Ralph              6152 Fireside Dr., Apt B       Centerville          OH    45459
 Opt Out  Thorp            Bessie             2476 Northview Dr.             Cortland             OH    44410
 Opt Out  Weiss            Christopher        6191 Lakeview Dr., So.         Mason                OH    45040
 Opt Out  Weiss            Joseph             6191 Lakeview Dr., So.         Mason                OH    45040
 Opt Out  Wright           Eileen             805 Firethorn Drive            Seven Hills          OH    44131
 Opt Out  Zath             Luis               10407 Biddulph Road            Brooklyn             OH    44144
 Opt Out  Zierolf          Peter              P.O. Box 2085                  Dayton               OH    45429
 Opt Out  Currie           Orin R.            106 Fleetwood Pl.              Bartlesville         OK    74006
 Opt Out  Folmar           Patricia           818 N.W. 16th Street             Oklahoma City        OK    73106
 Opt Out  Hemingway-Masor  Lawanda            P.O. Box 1658                  Lone Grove           OK    73443
 Opt Out  Schroeder        Charles            2304 Brookdale Ave.            Edmond               OK    73034
 Opt Out  Searcy           Robert             6106 East 93rd Street          Tulsa                OK    74137
 Opt Out  Sellmeyer        Frank              2606 E. 151st South            Bixby                OK    74008
 Opt Out  Sellmeyer        Jane               2606 E. 151st South            Bixby                OK    74008
 Opt Out  Brock            James              595 Kingwood Drive, NW         Salem                OR    97304
 Opt Out  Erb              Kenneth            525 E. 11th Ave.               Eugene               OR    97401
 Opt Out  Kropitzer        Harold             11220 NW Ridge Road            Portland             OR    97229
 Opt Out  Kropitzer        Lorraine           11220 NW Ridge Road            Portland             OR    97229
 Opt Out  Russell          Allen              1718 N.E. 26th Ave.              Portland             OR    97212
 Opt Out  Thayer           Rebecca            120 N.W. 12th                    Corvallis            OR    97330
 Opt Out  Wynn             Randall            XXXXX-XXX, P.O. Box 5000       Sheridan             OR    97378
 Opt Out  Billig           Erma               59 Titus Lane                  Weatherly            PA    18255
 Opt Out  Bogart           Robert             RR 2, Box 223-B                Glen Rock            PA    17327
 Opt Out  Borromeo         Alexander          118 Blue Ridge Rd.             Plymouth Meeting     PA    19462
 Opt Out  Branchick        Daniel             248 W. Broad Street            Elizabethville       PA    17023
 Opt Out  Bruno            John               1200 Chelton Ave.              Pittsburgh           PA    15226
 Opt Out  Chappell         Albert             443 Bianca Circle              Downingtown          PA    19335
 Opt Out  Christiansen     Eric               178 Foal Court                 Lancaster            PA    17602
 Opt Out  Corr             Eleanor            218 Butternut Lane             Clarks Summit        PA    18411
 Opt Out  De Mars          Norbert            63 Fairfiew Ave.               Mt. Pocono           PA    18344
 Opt Out  Devenney         Mary               135 Rosewood Avenue            Washington           PA    15301
 Opt Out  Faeder           Elizabeth          1111 Pine Ridge                Bushkill             PA    18324
 Opt Out  Faeder           Paul               1111 Pine Ridge                Bushkill             PA    18324
 Opt Out  Hurley           Florence           1302 Orchard Road              Reading              PA    19611
 Opt Out  Jenkins          Harold             1334 Franklin Street           Johnstown            PA    15905
 Opt Out  Keeler           Ronald             303 E. Main Street             Everett              PA    15537
 Opt Out  McGimpsey        Frank              619 Clifford St.               Allentown            PA    18103
 Opt Out  Meucci           Michael M.         203 Pittsburgh St.             Uniontown            PA    15401
 Opt Out  Mihelcic         John               199 Main Entrance Drive        Pittsburgh           PA    15228
 Opt Out  Moore            Brenda             490 Pinewood Drive             McMurray             PA    15317
 Opt Out  Moore            James              490 Pinewood Drive             McMurray             PA    15317
 Opt Out  Owen             H.R.                                              Erie                 PA
 Opt Out  Peasley          Esther             Box 65                         State College        PA    16804
 Opt Out  Peasley          Naomi              315 Rosemont Drive             State College        PA    16801
 Opt Out  Peasley          Seth               315 Rosemont Drive             State College        PA    16801
 Opt Out  Rittenhouse      John               201 N. Fourth Ave.,            Royersford           PA    19468
                                              P.O. Box 89
 Opt Out  Shcwoebel        William            21 Williams Road               Haverford            PA    19041
 Opt Out  Spiegel          Seymour            363 S. Highland Ave., Apt 903  Pittsburgh           PA    15206
 Opt Out  Veverka          Albert             419 Longridge Dr.              Pittsburgh           PA    15243
 Opt Out  Warner           Julie              3520 Center St.                Whitehall            PA    18052
 Opt Out  Warner           Larry              3520 Center St.                Whitehall            PA    18052
 Opt Out  Williams         Leslie             798 W. Edwin St., # 73         Williamsport         PA    17701
 Opt Out  LaFountaine      Joseph             160 Terrace Ave.               Cumberland           RI    02864
 Opt Out  Poniatowski      Jean               5 Champlin Avenue              Jerusalem            RI    02879



*546
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Barrett          Glen               200 Rochester Road             Easley               SC    29640
 Opt Out  Calvez           Daniel             143 Country Lakes Road         Easley               SC    29642
 Opt Out  Johnson          Elbert Lloyd       309 Dixiana Drive              Gaston               SC    29053
 Opt Out  Rubin            Debra              1323 Old Mill Lane             Mt. Pleasant         SC    29464
 Opt Out  Smith            Joe                702 Shand Street               Clinton              SC    29325
 Opt Out  Whatley          Ian                240 Donington Drive            Greenville           SC    29615
 Opt Out  Frey             Richard            P.O. Box 384                   Piedmont             SD    57769
 Opt Out  Weir             Jerome             2805 S. Williams               Sioux Falls          SD    57105
 Opt Out  Ballard          Billy              107 Fisher Drive               Greenbrier           TN    37073
 Opt Out  Couta            JoAnn              205 Mary Sharp                 Decherd              TN    37324
 Opt Out  Denton           Randall            517 Kildare Dr.                Jefferson City       TN    37760
 Opt Out  Rice             Robert             1782 1st Green Drive           Memphis              TN    38116
 Opt Out  Tuttle           Frank              PO Box 210972                  Nashville            TN    37221
 Opt Out  Verges           Albert             6138 New Beaver Creek Drive    Knoxville            TN    37931
 Opt Out  Wolfe            Carol              4513 S. Germantown Road        Memphis              TN    38125
 Opt Out  Acheson          Sandra             P.O. Box 97                    Temple               TX    76503
 Opt Out  Adams            William            706 Shady Lane                 Arlington            TX    76013
 Opt Out  Buck             Glenda             401 Blueberry Lane             Grand Prairie        TX    75052
 Opt Out  Buck             Rex                401 Blueberry Lane             Grand Prairie        TX    75052
 Opt Out  Chamblee         Harrel             3205 N. Britain Rd.            Irving               TX    75062
 Opt Out  Devine           Jesse              4121 Knightsbridge Lane        Bryan                TX    77802
 Opt Out  Emmons           David              3223 Smith St., Suite 303      Houston              TX    77006
 Opt Out  Emmons           Jonothan           3223 Smith St., Suite 303      Houston              TX    77006
 Opt Out  Emmons           Mary               3223 Smith St., Suite 303      Houston              TX    77006
 Opt Out  Emmons           William            3223 Smith St., Suite 303      Houston              TX    77006
 Opt Out  Esparza          Jose               RR # 3, Box 393                Cedar Creek          TX    78612
 Opt Out  Farmer           E. Vanoy           902 Lincoln Drive              Longview             TX    75604
 Opt Out  Hagen            Dorothy            3001 Addie Lane                Georgetown           TX    78620
 Opt Out  Haynes           Frances L.         11987 Steamboat Springs Dr.    Houston              TX    77067
 Opt Out  Hernandez        Mrs.               1928 Mirall Street             Lufkin               TX    75901
 Opt Out  Heysquierdo      Anthony            554826 Rt. 4, Box 1300         Rosharon             TX    77583
 Opt Out  Higgins          Jim                245 St. Cloud                  Friendswood          TX    77546
 Opt Out  Horne            Beth               7990 Locke Lane, # 7           Houston              TX    77063
 Opt Out  Hunsucker        Jack               1506 Narcissus Blvd.           New Braunfels        TX    78130
 Opt Out  Lacina           Helen              1005 McLane                    Victoria             TX    77904
 Opt Out  Lacina           Steve              1005 McLane                    Victoria             TX    77904
 Opt Out  Lynch            Betty              P.O. Box 282                   Sanger               TX    76266
 Opt Out  Martinez         Jose               3201 Edgewood Ln.              Temple               TX    76502
 Opt Out  Mota             Pablo              2020 Live Oak                  San Angelo           TX    76901
 Opt Out  Mutschler        Dwight             One Bay Street, P.O. Box 69    Austwell             TX    77950
 Opt Out  Pilgrim          Jeff               15035 Westpark, # 311          Houston              TX    77082
 Opt Out  Sandefer         Linda              P.O. Box 6537                  Tyler                TX    75711
 Opt Out  Sapp             Ohlen              3740 N. Josey Lane, # 130      Carrollton           TX    75007
 Opt Out  Sapp             Teresa             1923 E. Branch Hollow Drive    Carrollton           TX    75007
 Opt Out  Saucedo          Jerry                                             Houston              TX
 Opt Out  Shelton          Jackie             P.O. Box 968                   Quinlan              TX    75474
 Opt Out  Sims             Jerrell            2714 Emberwood Drive           Garland              TX    75043
 Opt Out  Tate             Margie             27½ Parkview Ave.              Henrietta            TX    76365
 Opt Out  Williams         Chrislelar         17310 Edgehaven                Missouri City        TX    77489
 Opt Out  Williams         Demetria           17310 Edgehaven                Missouri City        TX    77489
 Opt Out  Williams         Lee B.             17310 Edgehaven                Missouri City        TX    77489
 Opt Out  Williams         Lee Robert         17310 Edgehaven                Missouri City        TX    77489
 Opt Out  Zellman          Glenn              7500 Kirby Drive, # 1330       Houston              TX    77030
 Opt Out  Cassin           Edward             261 Vampire Lane               Hill Air Force Base  UT    84056
 Opt Out  Marsh            Pat                5297 S. 450 W.                 Ogden                UT    84405
 Opt Out  Middleton        Linda              2277 South 2700 West           Ogden                UT    84401
 Opt Out  Monson           Jeff               P.O. Box 2392                  Sandy                UT    84091
 Opt Out  Stevens          Don                2783 W. 6000 SO.               Roy                  UT    84067
 Opt Out  Ballard          William            4448 Blackbeard Rd.            Virginia Beach       VA    23455
 Opt Out  Barbour          Consuella O.       Route 2, Box 466               Evington             VA    24550
 Opt Out  Beamon           James              2216 Alabama Avenue            Suffolk              VA    23434
 Opt Out  Blacutt          John G.            5274 Navaho Dr.                Alexandria           VA    22312
 Opt Out  Browne           Ronald L.          Rt. 1, Box 418-A               Bedford              VA    24523
 Opt Out  Chupka           Michael            3601 Stoney Ridge Road         Midlothian           VA    23112
 Opt Out  Dowdy            Nancy              104 Hamption Court             Blacksburg           VA    24060
 Opt Out  Fluellyn         Bobby              36 Hillcrest Ave.              Martinsville         VA    24112
 Opt Out  Frank            Margot             2182 Woodcrest Dr              Lynchburg            VA    24503
 Opt Out  Mickolus         Edward             2305 Sandburg St               Dunn Loring          VA    22027
 Opt Out  Pendergrass      James              1800 S. Cleveland Street       Arlington            VA    22204
 Opt Out  Plotnick         Barry              1561 Dairy Road                Charlottesville      VA    22903
 Opt Out  Plotnick         Virginia           1561 Dairy Road                Charlottesville      VA    22903



*547
Decision  Last Name        First Name         Address                        City                State Zip Code
 Opt Out  Sheats           Dorothy            414 Lingstrom Lane             Richmond             VA    23225
 Opt Out  Sheats           Jenifer            414 Lingstrom Lane             Richmond             VA    23225
 Opt Out  Sheats           William            414 Lingstrom Lane             Richmond             VA    23225
 Opt Out  Vasta            Alfio              612 Abbey Dr.                  Virginia Beach       VA    23455
 Opt Out  Brandt           Roy                12606 Cherokee Drive,          Newman               WA    99025
                                              P.O. Box 39
 Opt Out  Kiehn            James              E. 823 Sitka # 102             Spokane              WA    99208
 Opt Out  Pilawski         Gary               12449 N.E. 162nd Street          Woodinville          WA    98072
 Opt Out  Pilawski         Kristin,           12449 N.E. 162nd Street          Woodinville          WA    98072
 Opt Out  Pilawski         Susan              12449 N.E. 162nd Street          Woodinville          WA    98072
 Opt Out  Shivers          Louise             Apt. 305, 940 N. 163rd Street  Seattle              WA    98133
 Opt Out  Whisman          Franklin           330 SW Sunset Blvd., Apt. # 8  Renton               WA    98055
 Opt Out  Wollett          Fritz              5815 17th Avenue, NE           Seattle              WA    98105
 Opt Out  Brummer          Charles            4301 Canvasback Lane           Wausau               WI    54401
 Opt Out  Conti            Peter              2028 S. 36th St.               Milwaukee            WI    53215
 Opt Out  Cooper           Charles            2045 Hawthorne Drive           Elm Grove            WI    53122
 Opt Out  Eidsor           Dennis             9101 129th Ave.                Kenosha              WI    53143
 Opt Out  Lehran           Sue                N315 Hwy 163                   Denmark              WI    54208
 Opt Out  Lucente          John               Box 236, 410 Fifth St          Independence         WI    54747
 Opt Out  Maertz           William            6585 South Crane Drive         Oak Creek            WI    53154
 Opt Out  Meyer            Benjamin           5740 Pembroke Drive            Madison              WI    53711
 Opt Out  Peasley          Louis C.           6702 Crocus Ct., # 1           Greendale            WI    53129
 Opt Out  Rooney           James F.           1500 Michigan Blvd..           Racine               WI    53402
 Opt Out  Rymaszewski      Jeffrey            513 Brookdale Ct..             South Milwaukee      WI    53172
 Opt Out  Rymaszewski      Margaret           513 Brookdale Ct               South Milwaukee      WI    53172
 Opt Out  Sanders          Bonita             W222 N2838 Foxwood Lane        Waukesha             WI    53186
 Opt Out  Sanders          Dennis             W222 N2838 Foxwood Lane        Waukesha             WI    53186
 Opt Out  Van Hierden      Paul               5300 W. Fond Du Lac            Milwaukee            WI    53216
                                              Avenue
 Opt Out  Huber            Jane               304 Shelley Dr.                Racine               WI    53405
 Opt Out  Crowder          Mary               197 Lovell Drive, Apt. A       Charleston           WV    25302
 Opt Out  Crowder          Ross               General Delivery               Cannelton            WV    25036
 Opt Out  Darby            Kay                109 Carney Dr.                 Millwood             WV    25262
 Opt Out  Maxwell          Linda              1526B Lewis Street             Charleston           WV    25311
 Opt Out  Simmons          Kathy              P.O. Box 40                    Kenna                WV    25248
 Count of Decision:                                                          611


FINAL JUDGMENT AND CONSENT DECREE
The States of New York, Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, Wyoming, the District of Columbia, the Commonwealth of Puerto Rico and the United States Virgin Islands ("Plaintiff States" or "Plaintiffs" or "States") have filed a Complaint for damages and injunctive relief on their own behalf and as parens patriae on behalf of natural person citizens residing in the Plaintiff States who purchased Reebok Products, as defined in the Complaint herein, during the period of the alleged conspiracy, against the Defendant Reebok International Ltd. and The Rockport Company (collectively "Defendant") alleging violations of federal and state antitrust laws. Defendant denies the allegations stated therein.
Plaintiffs and Defendant desire to resolve any and all disputes arising from the Complaint. These parties have entered into a Settlement Agreement which has been filed with the Court and is incorporated by reference herein. In full and final settlement of the claims set forth in the Complaint, Defendant has agreed to pay compensatory damages and administration costs as set forth in the Settlement Agreement executed on April 25, 1995 (the "Settlement Agreement"). Defendant has also agreed to entry of this Final Judgment and Consent Decree. Plaintiffs have agreed to execute Releases of their *548 claims against Defendant and to release the claims of natural persons residing in the States who have not excluded their claims, in accordance with the terms of the Settlement Agreement.
Notice of the Settlement was given pursuant to Court order in accordance with 15 U.S.C. § 15c and the requirements of due process. The Notice was the best notice practicable under the circumstances.
An opportunity to be heard was given to all persons requesting to be heard in accordance with this Court's orders. The Court reviewed the terms of the Settlement, the submissions of the parties in support of it, and the comments received in response to the notice. After a hearing held on October 13, 1995, the Court approved the Settlement Agreement on 10/20/95, and determined it to be in all respects fair, reasonable and adequate. Said Order, which expressly excludes from the Settlement those natural person citizens who elected to opt-out of the Settlement, was entered on 10/20/95.
NOW, THEREFORE, without trial or adjudication of any issue of law or fact, before the taking of any testimony at trial, without the admission of liability or wrongdoing by Defendant and upon the consent of the parties hereto,
IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

I

JURISDICTION
The Court has jurisdiction over the subject matter of this action and the parties hereto. The Complaint raises claims against Defendant under Section 1 of the Sherman Act (15 U.S.C. § 1), Section 4 of the Clayton Act (15 U.S.C. § 15), Section 4C of the Clayton Act (15 U.S.C. § 15c), and Section 16 of the Clayton Act (15 U.S.C. § 26). Jurisdiction lies in this Court pursuant to 28 U.S.C. § 15. The Complaint also raises pendent state claims for equitable and other relief.

II

DEFINITIONS
As used in this Final Judgment and Consent Decree:
a. "Dealer" means any person, corporation or firm not owned by Reebok that in the course of its business sells Reebok Products in or into the United States of America;
b. "Defendant" or "Reebok" means Reebok International Ltd. and its affiliates, parents, subsidiaries, divisions and other organizational units of any kind, including The Rockport Company, that sold Reebok and Rockport Products as defined herein, their successors and assigns and their present and former officers, directors, employees, agents, representatives and other persons acting on their behalf;
c. "Reebok Products" means all Reebok and Rockport brand footwear products offered for sale to consumers located in the Plaintiff States or to Dealers.
e. "Plaintiffs" or "Plaintiff States" means the State of New York and any other State, the District of Columbia, Puerto Rico and the United States Virgin Islands which opt to enter into the Settlement Agreement as provided in Section IX thereof, in their sovereign capacity and as parens patriae on behalf of all natural person citizens of such Plaintiff States who have purchased Reebok Products during the period of the alleged conspiracy (January 1, 1990 to and including December 31, 1994);
f. "Resale Price" means any price, price floor, price ceiling, price range, or any markup formula, or margin of profit used by any Dealer for pricing any Reebok Products. Such term includes, but is not limited to, any suggested, established or customary resale price, as well as the retail price advertised, promoted or offered for sale by any Dealer.

III

APPLICABILITY
This Final Judgment and Consent Decree shall apply to the parties to this lawsuit.

IV

INJUNCTION
A. For a period of five (5) years from the date this Final Judgment and Consent Decree *549 is entered, Reebok will not enter into any contract, combination, conspiracy, agreement or arrangement with any Dealer to fix, lower, raise, peg, maintain or stabilize the Retail Prices at which Reebok Products are advertised and sold to end-user consumers.
B. For a period of five (5) years from the date this Final Judgment and Consent Decree is entered, Reebok will not terminate, suspend or fail to fill orders of any Dealer of Reebok Products or reduce the supply of or discriminate in delivery, credit or other terms provided to any Dealer of Reebok Products in order to secure or attempt to secure any commitment or assurance from any Dealer, or to coerce said Dealer, to adhere to any of Reebok's suggested retail pricing policies for Reebok Products. Notwithstanding the foregoing, Reebok retains the right to terminate unilaterally any Dealer for lawful business reasons that are not inconsistent with this or any other paragraph of this Final Judgment and Consent Decree.
C. Within thirty (30) days after the date the Final Judgment and Consent Decree is entered, Reebok will send the letter affixed as Attachment B to the Settlement Agreement to all of its then current Dealers of Reebok Products.
D. For a period of five (5) years from the date this Judgment is entered, Reebok shall notify its Dealers of Reebok Products that it is their right to determine independently the prices at which they will advertise and sell Reebok Products to end-user consumers. Reebok shall provide this notice by affixing a notice of disclosure (the "Disclosure") to every list of suggested retail prices and minimum advertised prices for any Reebok Products printed subsequent to the date of entry of this Judgment and provided to Dealers. The Disclosure shall clearly and conspicuously state the following on any list, advertising, book catalogue or promotional material for Reebok Products where Defendant has suggested any Resale Price to any Dealer:
ALTHOUGH [REEBOK INTERNATIONAL LTD.] or [THE ROCKPORT COMPANY] MAY SUGGEST RESALE PRICES FOR PRODUCTS, RETAILERS ARE FREE TO DETERMINE ON THEIR OWN THE PRICES AT WHICH THEY WILL ADVERTISE AND SELL [REEBOK] OR [ROCKPORT] PRODUCTS.
E. This Final Judgment and Consent Decree shall not be construed in any way to limit the right of Reebok to preannounce or suggest to its Dealers or distributors retail prices for Reebok Products and to unilaterally refuse to deal with those who fail to comply or to engage in any other behavior that is otherwise permitted by federal and state antitrust laws. Accordingly, if a cooperative advertising program established and maintained by Reebok does not violate federal or state antitrust laws, it will not constitute a violation of the injunctive provisions herein.
F. The Plaintiff States, and all natural person citizens residing in those States who purchased Reebok Products during the period January 1, 1990  December 31, 1994 (except citizens who have timely and properly requested exclusion) are permanently barred and enjoined from prosecuting against Reebok, Rockport, their affiliates, parents, subsidiaries, divisions and other organizational units of any kind, and their present and former directors, officers, employees, agents, representatives and other persons acting on their behalf, successors and assigns, and against the John Doe defendants or any other Dealer not named as a defendant, any of the claims foreclosed or released in accordance with the Settlement Agreement, including any claim regarding the conduct alleged in the complaint.

V

COMPLIANCE
For purposes of determining and securing compliance with this Final Judgment and Consent Decree, duly authorized representatives of the Plaintiff States shall be permitted upon thirty (30) days prior written notice:
a. Reasonable access during normal office hours to any and all relevant and non-privileged records and documents in the possession, custody, or control of Defendant which relate to any of the matters contained herein or in the Settlement Agreement.
*550 b. Subject to the reasonable convenience of Defendant to conduct interviews of any of the directors, officers, employees, agents, and any other persons acting on their behalf, each of whom may have counsel present, relating to any non-privileged matter contained herein or in the Settlement Agreement.
c. Defendant retains the right to object to any request under paragraphs (a) or (b) above within ten (10) days after its receipt on the grounds that the request is not reasonable, or not relevant to the matters contained herein or in the Settlement Agreement, or otherwise is not in accordance with law. Any such objection shall be directed to this Court for a ruling, with service by mail of the objection upon the State of New York.
d. The violation of any of the terms of Paragraph IV(A) of this Final Judgment and Consent Decree shall constitute a violation of federal and state antitrust laws for which civil remedies may be sought by the New York State Attorney General or the Attorney General of the State in which the violation occurred pursuant to 15 U.S.C. §§ 1, 15, 15c and 26 and relevant state antitrust law upon application to this Court.
e. If the Attorney General of any Plaintiff State determines that Defendant has violated the terms of Section IV of this Final Judgment and Consent Decree, he shall give Defendant written notice of the violation and Defendant shall have fifteen (15) working days to respond in writing. If the State is not satisfied with Defendant's response, it shall notify Defendant in writing and Defendant shall have fifteen (15) working days to cure such non-compliance. If after such time Defendant has not cured the violation to the State's satisfaction, the State may seek penalties for contempt for violation of any paragraph of this Final Judgment and Consent Decree and with respect to alleged violations of Section IV(A) may seek the civil remedies referred to in Section V(d).

VI

JURISDICTION RETAINED
Without affecting the finality of this Final Judgment, jurisdiction shall be retained by this Court for the purpose of enabling any party hereto to apply for such further orders and directions as may be necessary or appropriate for the construction or enforcement of this Final Judgment and Consent Decree, the ruling upon any objection made pursuant to Section V, the modification of any of the provisions hereto to the extent such modification is permitted, and the remedy of a violation of any of the provisions contained herein. This Court shall have the authority to specifically enforce the provisions of this Final Judgment and Consent Decree.

VII
On the fifth anniversary date of this Final Judgment and Consent Decree, said Final Judgment and Consent Decree shall automatically terminate without any action by either party or the Court.
So ordered.
NOTES
[1]  In this case, the Court approved publication notice to the class, as the parens patriae statute permits. See 15 U.S.C. § 15c(b)(1) (providing that notice by publication is appropriate in parens patriae actions); see also State of New York and Maryland et al. v. Nintendo of America, Inc., No. 91-2498, 1991 WL 148830, at *3-*4 (S.D.N.Y. July 31, 1991) and cases cited therein. This was plainly the best notice practicable under the circumstances given the enormous number of potential class numbers who had purchased products, the lack of warranty cards to identify customers, and the high costs of individual notice. Even the costs of newspaper notice were very high. Notice by publication commenced on July 9, 1995. The published notice was reasonable notice to the class consistent with due process. Notice of the Settlement Agreement was published in newspapers circulated in each Plaintiff State. The size of the newspaper notices was 3 columns by 8 inches of display advertising, appearing once in the Sunday edition of each newspaper agreed upon by the parties, or if there was no Sunday edition, once during the week of July 9, 1995. Notices appeared in a total of 808 newspapers at a total cost of $875,571.35. The notices instructed consumers that they could write to the Settlement Trustee for more information regarding the terms of the Settlement.
[2]  15 U.S.C. § 15e provides:

Monetary relief recovered in an action under 15c(a)(1) of this title shall 
(1) be distributed in such manner as the district court in its discretion may authorize; or
(2) be deemed a civil penalty by the court and deposited with the State as general revenues;
subject in either case to the requirement that any distribution procedure adopted afford each person a reasonable opportunity to secure his appropriate portion of the net monetary relief.
The distribution procedure in this case satisfies the requirements of § 15e. In the very similar circumstances of the Dairylea distribution, the court found that the distribution procedure satisfied the statute because any distribution procedure per person or per household would be so small that it would be consumed by administrative costs. There was thus no realistic distribution procedure that afforded anyone a reasonable opportunity to secure an appropriate portion. The procedure here, which provides a public benefit directed at those most likely to use the affected products, is the most reasonable distribution procedure to provide a realistic benefit for the class.
[3]  The attorneys for the plaintiffs in the Alabama, New York, and Georgia actions also complain about the adequacy of the notice to the class to advise consumers about the possibility of optouts and the date of the settlement hearing. As explained above in note 1, the notice was in fact fair and adequate and was the best notice practicable in the circumstances of this case.